Per Curiam.

There is no express covenant in the lease under which plaintiff went into possession, which requires defendant to make repairs. As a statutory tenant, plaintiff’s rights and obligations are those fixed by the lease. A diminution of service might justify an application to the Office of Price Administration, for a reduction in rent but would not support an action, ex contractu, for repairs made by plaintiff.
*488The judgment should be reversed, with $30 costs, and complaint dismissed, with costs.
Hammer, Shiehtag and Hecht, JJ., concur.
Judgment reversed, etc.